Voto particular de conformidad del
Juez Asociado Señor Negrón García.
HH
Acceder a la contención del Guardia Penal Virgilio Pacheco Pietri conllevaría asestar un golpe mortal al diseño establecido en la Ley de Compensaciones por Accidentes del Trabajo y quiebra el principio de inmunidad patronal. 11 L.P.R.A. sec. 21.
No podemos establecer una diferencia entre “daños y angustias morales y mentales”, correspondiente al ámbito de la culpa aquiliana, y “daños o angustias emocionales”. Con todo respeto, en el fondo esa distinción no es más que un juego de palabras que intenta separar los daños resul-tantes de una lesión física clásica frente al daño emocional *944sin contacto físico. Pasa por alto que una condición emocio-nal, relacionada o no con un padecimiento, dolencia o he-rida de origen orgánico, fisiológico o psíquico, puede estar cubierta por la Ley de Compensaciones por Accidentes del Trabajo. Por ello, no se justifica crear en nuestro ordena-miento una nueva clase o subespecialización de daños mo-rales, basados exclusivamente en el honor, la dignidad y otros valores humanos respetables e intangibles.
Es erróneo sostener que los daños morales (emociona-les) reclamados, como lesión, no surgieron en el desempeño del trabajo de Pacheco Pietri como guardia penal. La muestra de orina era un requisito del empleo —parte del programa de detección permanente de sustancias controla-das— al extremo de que de resultar positiva le descualifi-caba para continuar ocupándolo.
hH h — 1
Las causas de un accidente laboral no tienen que surgir en el lugar o facilidades del empleo. Múltiples accidentes laborales acontecen sin ninguna acción u omisión del obrero, pues se originan por errores atribuibles exclusiva-mente a otros compañeros, estén o no situados cerca o lejos.
No podemos resolver que el “accidente” en este caso sur-gió posteriormente, por error de un tercero y sin la inter-vención o contacto alguno de Pacheco Pietri. El control, la intervención o grado de participación del obrero en un ac-cidente no es determinante. Si la muestra de orina hubiese sido obtenida, analizada y confundida en un laboratorio —adscrito a la Administración de Corrección— o en una unidad móvil del Instituto de Ciencias Forenses situada a escasa distancia del puesto del guardián de Pacheco Pietri 0on the spot), ¿era o no en el curso del trabajo?
*945Por último, difícilmente puede caracterizarse como “ter-cero” al empleado del Estado que por error involuntario con-fundió las muestras; a menos que su acción fuera intencio-nal y, por excepción, susceptible de generar responsabilidad.
Suscribimos la opinión mayoritaria.